DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a controller” cited in claim 27, and “a cooling unit” cited in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the functional limitation of “configured to produce the cavitation in the liquid”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device

Claim 8 also recites the functional limitation of “the plasma generation mechanism is configured to generate plasma in a manner that synthesizes nanoparticles”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device
Furthermore, it is known in the art that there are multiple ways to synthesize nanoparticles by a plasma. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Due to the dependency to the parent claim, claims 9-12, and 25-32 are rejected.
Claim 9 recites “further comprising the cavitation producer….”. The claim does not recite any additional structure, thus not further limiting the subject matter claimed. Also, it is not clear what is “further comprising” because there is no additional structure cited in claim 9.
Claim 10 recites “a negative pressure”. Since claim does not define what is “zero pressure” is, It is not clear what this limitation is regarded. Appropriate correction/clarification is required. 
Claim 31 recites the functional limitation of “a recirculation mechanism configured……”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device
Furthermore, it is known in the art that there are multiple ways to separate air bubbles in a liquid within a container. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ike et al (PB-PUB US 2009/0071910) in view of Denes et al (PB-PUB US 2004/0007539).
Regarding claim 8, Ike et al disclose a water treatment apparatus (ABSTRACT). The apparatus comprises 
(1) a pump 11 supplying fluid to a nozzle 12 for creating cavitation bubbles (i.e. a cavitation producer, Figures 1-4, paragraph [0019]); and 
(2) electrodes 5 for generating plasma P in the cavitation region (i.e. a plasma generation mechanism that comprises electrodes, Figures 1-4, paragraph [0019]), wherein the pump 11 along with the nozzle 12 (i.e. the cavitation producer) is arranged upstream of the electrodes 5 in the flow direction (Figures 1-4, paragraph [0020])..
It should be noted that “a cavitation producer” does not recite any structural limitation and will be interpreted as “a structure/unit for generating cavitation bubbles”. The pump 11 along with the nozzle 12 of Ike is for generating cavitation bubbles, hence “a cavitation producer”.
Ike does not teach the electrodes 5 as being consumable for producing nanoparticles of the same. However, Denes et al disclose a water treatment apparatus (ABSTRACT). Denes teaches that the water treatment apparatus is constructed with an upper electrode 19 and a lower electrode 10 for generating plasma therebetween in cavitation bubbles (Figure 1, paragraphs [0025], [0058],&  [0063]), wherein both electrodes comprise silver and silver nanoparticles are produced by consuming silver electrodes during plasma generation (paragraphs [0018], [0024]-[0025], [0044]-[0047], & [0058]). Denes further indicates that silver nanoparticles possess bactericidal properties and are suitable for use in disinfecting water (paragraphs [0024] & [0047]).  Therefore, it would be obvious for one having ordinary skill in the art to utilize silver electrodes as suggested by Denes in order to further disinfect water by silver nanoparticles produced by plasma generation while using the device of Ike.
In addition, the teaching of Denes shows that utilizing a consumable silver electrode is an equivalent material for electrodes in a water treatment apparatus. Therefore, utilizing a consumable silver electrode is within ordinary skill in the art because it is an art-recognized equivalent.
It should be noted that “a nanoparticle synthesis apparatus’ is in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, the limitation of “the plasma generation mechanism is configured to generate plasma in a manner of ……: is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). Moreover, the limitation of “the nanoparticles comprise the material” is material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115). 
Regarding claim 9, Ike teaches that cavitation bubbles are generated in water (Figures 1-4, paragraphs [0019] & [0022]). Denes teaches that cavitation bubble are generated (paragraph [0058]). Moreover, the cited limitation is related to a manner of operating the device which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 25, Ike teaches that a pulse waveform is for generating plasma (paragraph [0024]). Denes teaches pulse for plasma generation (paragraph [0061]).
Regarding claim 26, Ike teaches that the electrodes 5 face each other in a direction perpendicular to the flow direction (Figures 1-4).
Claims 10-12, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ike et al (PB-PUB US 2009/0071910) and Denes et al (PB-PUB US 2004/0007539) as applied to claims 8 and 9 above, and further in view of Tessien (PG-PUB US 2006/0159561).
Regarding claim 10, Ike teaches that the pump 11 comprises a rotation shaft for supplying water to the nozzle 12, resulting in a rapid pressure fall, thus forming cavitation bubbles (paragraphs [0022] & [0029]). However, if Ike/Denes does not teach a rotatory blade for generating cavitation bubble, Tessien discloses a cavitation device for generating cavitation bubbles in a fluid (ABSTRACT). Tessien teaches that the cavitation bubbles are generated by rotating an impeller having a pair of blades and such configuration can benefit the formation of stable bubbles (paragraphs [0002] & [0054] – [0055]). Therefore, it would be obvious for one having ordinary skill in the art to try to rotate an impeller having a pair of rotating blades as suggested by Tessien in order to generate stable cavitation bubbles within the device of Ike/Denes with reasonable expectation of success.
It should be noted that “a negative pressure” and “a negative-pressure suction force” are related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 11, Ike teaches that the pump 11 supplies the water to the nozzle 12 in a flow path by rotating shaft (Figures 1-4, paragraph [0029]). Tessien teaches that the fluid is supplied to the impeller having a pair of blades through a valve (Figures 1 & 19, paragraphs [0048] & [0084]).
Regarding claim 12, Ike teaches that a region/conduit is provided between the nozzle 12 and the electrodes 5 (Figures 1-4).
 Regarding claim 27, Tessien teaches that an impeller controller 303 is provided for properly control the operating the impeller (Figure 3, paragraphs [0056] – [0057], & [0061]).
Regarding claim 29, Ike teaches the pump 11 along with the nozzle 12 (i.e. the cavitation producer) is arranged upstream of the electrodes 5 in the flow direction (Figures 1-4, paragraph [0020])
Regarding claim 30, it should be noted that “the negative pressure” is not a structural limitation, rather a process-limiting parameter, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 31, Tessien teaches that the cavitation device can generated stable cavitation bubbles paragraphs [0002] & [0054] – [0055]), wherein 
(i) a degassing chamber 1905 is provided for degassing gas by-product and re-supplying the degassed fluid to the cavitation device through a conduit 1903 (i.e. a recirculation mechanism…in a container; a circulation flow passage…); and
(ii) gas is vented through a conduit 1911 and the conduit 1911 is at the upper portion of the chamber 1905 while the conduit 1903 is at the lower portion of the chamber 1905 (i.e. a gas release pipe…, at a lower position…, Figure 19, paragraphs [0084] – [0086]). 
Therefore, it would be obvious for one having ordinary skill in the art to incorporate the cavitation device having a chamber and a circulating path as suggested by Tessien in order to generate stable cavitation bubble by removing gas by-product within the device of Ike/Denes. 
It should be noted that “a recirculation mechanism” does not recited any additional structure and will be interpreted as “a structure/unit for separating gas from liquid in a container”. The chamber 1905 of Tessien is for separating gas from a liquid, reading on “a recirculation mechanism.
Regarding claim 32, Tessien teaches that a heat exchange system 1925 is provided for cooling the fluid (Figure 19, paragraph [0089]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ike et al (PB-PUB US 2009/0071910), Denes et al (PB-PUB US 2004/0007539), and Tessien (PG-PUB US 2006/0159561) as applied to claim 10 above, and further in view of Celko et al (PG-PUB US 2015/0224577). 
Regarding claim 28, Ike/Denes/Tessien does not teach a pressure gauge. However, Celko et al disclose a cavitation device (ABSTREACT). Celko teaches that the cavitation device comprises a pump 3 and a cavitation jet tube 5 for generating cavitation bubbles (Figures 1 & 2, paragraph [0030]). Celko further teaches that a pressure gauge set 93 is provided for monitoring pressure (Figure 2, paragraph [0031]). Therefore, it would be obvious for one having ordinary skill in the art to include a pressure gauge as suggested by Celko in order to monitor pressure within the device of Ike/Denes/Tessien.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of U.S. Patent No. 10,494,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that of the issued patent.
Claims 8, 10-11, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, and 24-25 of copending Application No. 15/665,208(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795